DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: paragraph [0043], line 12, term “firs timing” should be changed to – first timing--.  Appropriate correction is required.

Claim Objections

Claim 5 is objected to because of the following informalities:  Claim 5 recites “firs timing” in line 7 should be changed to – first timing.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   

	The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machined readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C § 101 as covering non-statutory subject matter. 
	In this case, claim 20 recites “a computer-readable recording medium” as described in paragraph 0161, which covers both transitory subject matter and non-transitory subject matter and could be a signal per se or computer per se. Thus, claims 20 is rejected under 35 U.S.C 101. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korbecki et al. (US 20130173765).
	Note: all documents that are directly or indirectly incorporated by reference in their entireties in Korbecki (see paragraphs 0023, 0025, 0028, 0031, 0052, 0059, 0072) including US 20110069940 (hereinafter referred to as Shimy), US 6756997 (referred to as Ward), Ser No. 10105128 (corresponding to US 20020174430 -referred to as Ellis) , US 20100153885 (referred to as Yates) are treated as part of the specification of Korbecki (see for example, MPEP 2163.07 (b)).

Regarding claim 1, Korbecki discloses an information processing device (user equipment device/role server– figures 3-5, paragraph 0032) comprising 
 	an output control unit that changes, based on whether it is determined that a first viewing environment of a content in first timing in which the content has been output and a second viewing environment of the content in second timing that is later than the first timing are identical based on information of a user that has been viewing the content in the first timing, output settings of the content by an output unit after the second timing (e.g., control circuitry 304 that changes, based on whether it is determined that a first viewing environment of a content in first time in which the content has been output such as viewer is watching program at the user television, watching program alone, with particular object in the room, etc. and a second viewing environment of the content in second time is later than the first timing are both at the same region of television with or without change of active users, other object, etc.  based on information of a user that has been viewing the content in the first time, output settings for display same content or to customize content based on the change of context/environment such as another user enters/leaves the room, in perceivable range/ or no longer in perceivable range of the television, change of user’s reaction at the detection region, change of object at the detection region - see include, but are not limited to, figures 3, 9B-10, paragraphs 0033, 0067, 0112, 0113, 0116-0117, 0123-0126; Shimy: figures 3, 11-14, 17-20, paragraphs 0006-0009, 0087-0095, 0105-0107, 0116, 0135-0140).

Regarding claim 2, Korbecki discloses the information processing device according to claim 1, further comprising a first recognizing unit that recognizes an action of the user started after the first timing, wherein the information of a user includes a recognition result of an action of the user obtained by the first recognizing unit in a period between the first timing and the second timing (e.g., detecting circuitry 307 that recognizes an action of user such as leaving, entering to room, or other action/engagement of the user after the first timing watching the content, the information of the user includes a recognition result of an action of the user obtained by detecting circuitry 307 in a period such as leaving, trajectory, arriving, turn on/off a display, pause display of content, resume display of content, etc. between the first timing and second timing – see include but are not limited to, Korbecki: paragraphs 0035-0038, 0111-0112, 0123-0124, 0129; Shimy: figures 3, 9-20, paragraphs 0052-0053, 0087-0095, 0102-0107, 0129, 0134-0140, 0148-0151).  

Regarding claim 3, Korbecki discloses the information processing device according to claim 2, wherein the information of a user indicates whether it has been recognized that the user has moved from a first place corresponding to the first viewing environment to a second place in a period between the first timing and the second timing by the first recognizing unit, and the output control unit changes the output settings of the content after the second timing based on whether it is determined that the first viewing environment and the second viewing environment are identical further based on information indicating a relationship between the first place and the second place (detecting circuitry recognize the user leave detection region/place corresponding to first viewing context/environment to a second place such as another room, the control circuitry control to changes the output settings of the content to pause and/or resume and/or continuously display content on the same or different device based on the whether the user returns to previous location, tuning to same content or user access the content at the second location, whether the waiting time is longer than a predetermined period of time, etc. –see include but are not limited to, Korbecki: paragraphs 0035-0038, 0111-0112, 0117, 0123-0126, 0129; Shimy: figures 3, 9-20, paragraphs  0087-0095, 0087-0102-0107, 0129, 0134-0140, 0148-0151).

Regarding claim 5, Korbecki discloses the information processing device according to claim 1. Korbecki further discloses information of active user in the detection region comprises objects in the room such as smart phone in a user’s lap, a tablet computer is sitting across of the room from the user, Apple logo of device in a room, etc. and detecting information of user moving to another room or another location (see include but are not limited to, Korbecki: paragraphs 0111-0112, 0117, 0123-0126, 0134; Shimy: figures 3, 9-20, paragraphs 0087-0095, 0102-0107, 0129, 0134-0140, 0148-0151). Inherently, the information of a user includes a detection result on whether a predetermined object in a first place corresponding to the first viewing environment has been moved out of a predetermined region that corresponds to the predetermined object by a user in a period between the first timing and the second timing as the result of user movement and/or the existing of the objects in the room recognized by the detecting circuitry.  

Regarding claim 6, Korbecki discloses the information processing device according to claim 5, wherein the predetermined object is an object having a predetermined attribute (predetermine object is an object having a predetermined attributes such as logo, name, for Apple device, Samsung device, or a wall, table, room, etc. – see for example, Korbecki: paragraphs 0074, 0101, 0112, 0134; Shimy: paragraphs 0088-0095).

Regarding claim 7, Korbecki discloses the information processing device according to claim 1, further comprising a second recognizing unit that recognizes a change of a state of a first place corresponding to the first viewing environment, wherein the output control unit changes the output settings of the content after the second timing based on whether it is determined that the first viewing environment and the second viewing environment are identical further based on a degree of change of a state of the first place recognized by the second recognizing unit in a period between the first timing and the second timing (–see include but are not limited to, Korbecki: paragraphs  0111-0112, 0117, 0123-0126, 0129, 0134; Shimy: figures 3, 9-20, paragraphs  0087-0095, 0102-0107, 0129, 0134-0140, 0148-0151; wherein “change of state of a first place..” is read on change of time of leaving, displacement, trajectory, degree of movement, room, etc.).  

Regarding claim 19, limitations of an information processing method that correspond to the limitations of an information processing device are analyzed as discussed in the rejection of  claim 1. Particularly, Korbecki discloses an information processing method comprising changing output settings of a content by an output unit after a second timing based on whether it is determined that a first viewing environment of the content in a first timing in which the content has been output and a second viewing environment of the content in a second timing that is later than the first timing are identical based on information of a user that has been viewing the content in the first timing, by a processor (see similar discussion in the rejection of claim 1 and include, but are not limited to, Korbecki: figures 3, 9B; Shimy: figures 3, 11-20, paragraphs 0087-0095, 0123-0124, 0134-0140).  

Regarding claim 20, limitations of a computer-readable recording medium that correspond to the limitations of an information processing device are analyzed as discussed in the rejection of claim 1. Particularly, Korbecki discloses a computer-readable recording medium that stores a program to make a computer function as an output control unit that changes, based on whether it is determined that a first viewing environment of a content in first timing in which the content has been output and a second viewing environment of the content in second timing that is later than the first timing are identical based on information of a user that has been viewing the content in the first timing, output settings of the content by an output unit after the second timing (see similar discussion in the rejection of claim 1 and include, but are not limited to, Korbecki: figures 3, 9B; Shimy: figures 3, 11-20, paragraphs 0087-0095, 0123-0124, 0134-0140).

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korbecki et al. (US 20130173765) as applied to claim 2 and further in view of Mickelsen (US 20170264920).
	Note: all documents that are directly or indirectly incorporated in its entirety in Mickelsen (see for example, para. 0077) including Ser. No. 13/691,557 – corresponding to US 20130205314 –hereinafter referred to as Ramaswamy) are treated as part of the specification of Mickelsen (see for example, MPEP 2163.07 (b)).

Regarding claim 4, Korbecki discloses the information processing device according to claim 2, wherein the information of a user indicates whether it is recognized that a position of the user has been changed from a first position/behavior/action in the first timing to a second position/behavior/action in a period between the first timing and the second timing by the first recognizing unit, and the output control unit changes the output settings of the content after the second timing based on whether it is determined that the first viewing environment and the second viewing environment are identical further based on information indicating a relationship between the first position/behavior/action and the second position/action/behavior (see similar discussion in the rejection of claim 3 and include but are not limited to, Korbecki: paragraphs 0035-0038, 0111-0112, 0117, 0123-0126, 0129; Shimy: figures 3, 9-20, paragraphs 0050, 0087-0095, 0087-0102-0107, 0129, 0134-0140, 0148-0151). However, Korbecki does not explicitly disclose the first position/behavior/action and second position/behavior/action comprises first posture and second posture.

Mickelsen discloses information of a user indicates whether it is recognized that a posture of user has been changed from a first posture in a first timing to a second posture in a period between a first timing and a second timing by first recognizing unit, and an output control unit changes output settings of content after the second timing based on whether it is determined that a first viewing environment and a second viewing environment are identical further based on information indicating a relationship between the first posture and the second posture (information of a user indicates whether it is recognized that a posture of user has been changed from a first posture to second posture captured by camera or other sensors and control unit/processor changes the output settings  alternative scenes or customized content based on whether it is determined that a first viewing environment and second viewing are identical such as same user, same location, etc. further based on information indication a relationship between the first posture and second posture captured by camera – see include, but are not limited to, Mickelsen: figures 3, 6, paragraphs 0077-0080, 100-101; see include, but are not limited to, Ramaswamy: figures 3, 5, paragraphs 0031, 0053-0054, 0062-0064, 0085-0086, 0018).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korbecki with the teachings including recognizing posture of user has been changed from first posture to second posture and changes the output setting based on the change of first posture to second posture as taught by Mickelsen in order to yield predictable result of providing a high degree of enjoyment to viewer based on user posture (see for example, Mickelsen: paragraph 0007, 0079) or improving accuracy for targeting content to user (Ramaswamy: paragraphs 0016).

Claims 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korbecki et al. (US 20130173765) as applied to claim 3 and further in view of Kuplevakhsky (US20170264851).

Regarding claim 8, Korbecki discloses the information processing device according to claim 3, wherein the output settings of the content includes at least an output position of the content in real space, a display size of the content, a brightness of the content, and identification information of an output unit that outputs the content out of one or more units of output unit (output settings of content includes at least an output position of content in real space of particular display/room, a display size, a brightness of the content based on the device capability, identification information/id of an primary or secondary device that output the content out of plurality of devices – see include, but are not limited to, Korbecki: figures 3, 5, 8-11, paragraphs 0040, 0081, 0112, 0124, 0139). However, Korbecki does not explicitly disclose output settings of content includes contrast of the content.
	Kuplevakhsky discloses output settings of content includes at least an output position of content in real space, a brightness of the content, a contrast of the content (see include, but are not limited to, paragraphs 0009, 0014, 0024-0027).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the of claimed invention to modify Korbecki with the teaching of output setting a contrast of the content as taught by Kuplevakhsky in order to yield predictable result of providing a correction of images/content displayed by a display device (see paragraph 0006). 

Regarding claim 9, Korbecki in view of Kuplevakhsky discloses the information processing device according to claim 8, wherein when it is determined that the first viewing environment and the second viewing environment are not identical, the output control unit changes the output settings of the content after the second timing according to the second viewing environment (e.g., the control circuitry change the output setting of the content after second timing according to second viewing environment at second device at another location- see include, but are not limited to, Korbecki: paragraphs 0040, 0076, 0095, 0139; Shimy: figures 14, 19-20, paragraphs 0087-0095, 0126, 0138-0140; Kuplevakhsky: figure 6).  

Regarding claim 10, Korbecki in view of Kuplevakhsky discloses the information processing device according to claim 9, wherein when it is determined that the first viewing environment and the second viewing environment are identical, the output control unit does not change the output settings of the content (e.g., action or movement of user or change of active users does not affect the content being played or user returns to room within the time less than predetermined time, the content continue to display - see include, but are not limited to, Korbecki: paragraphs 0126; Shimy: paragraphs 0087-0090-0095, 0134-0140, 0151, 0156-0158) .  

Regarding claim 11, Korbecki in view of Kuplevakhsky discloses the information processing device according to claim 9, wherein the output settings of the content includes an output position of the content in real space, and when it is determined that the first viewing environment and the second viewing environment are not identical, the output control unit determines an output position of the content after the second timing to a predetermined position in the second place (e.g., control circuitry determines an output position of content on second device as second location after timing a predetermined position in the second place when it is determined a second viewing environment is at second location - - see include, but are not limited to, Korbecki: paragraphs 0040, 0076, 0095, 0139; Shimy: figures 14, 19-20, paragraphs 0087-0095, 0126, 0138-0140; Kuplevakhsky: figure 6).  

Regarding claim 12, Korbecki in view of Kuplevakhsky discloses the information processing device according to claim 11, wherein the first place and the second place are located in predetermine facility (e.g., first place/room, second place/room are located in predetermine facility/home), the output unit is a projecting unit that is configured to be able to change at least one of a position and an orientation based on a control by the output control unit, the content includes an image, and when it is determined that the first viewing environment and the second viewing environment are not identical, the output control unit changes a projection position of the content from a projection position of the content in the first place in the first timing to a predetermined position in the second place successively (control circuitry tracks trajectory, degree of movement between the rooms and control circuitry change projection position of content for displaying at different locations based on the tracking of trajectory, degree of movement - see include, but are not limited to, Korbecki: paragraphs  0040, 0058, 0090, 0117, 0123-0124, 0189; Shimy: figures 14, 19-20, paragraphs 0053, 0088-0095, 0105, 0126, 0134-0140; Kuplevakhsky: figures 4, 6, paragraph 0024).  

Regarding claim 13, Korbecki in view of Kuplevakhsky discloses the information processing device according to claim 9, further comprising an acquiring unit that acquires rejection information indicating that a user rejects a change of the output settings of the content, wherein when it is determined that the first viewing environment and the second viewing environment are not identical, the output control unit changes the output settings of the content after the second timing further based on whether the rejection information is acquired by the acquiring unit (tracking unit/user interface that acquires information indicating that user does not want to view content on other device (as suggested or “no” to the option) or does not want to continue to playback at interrupted point and the control circuitry changes the output settings based on whether the information of user selection “no”, ignore, “cancel”, etc. to the option/or failure of authentication is acquired by the user selection tracking – see include, but are not limited to, Shimy: figures 14, 19-20, paragraphs 0097, 0105, 0113, 0144, 0167, 0176; Ward: col. 14, lines 40-50; Ellis: figures 31, 34, 78-82)

Regarding claim 14, Korbecki in view of Kuplevakhsky discloses the information processing device according to claim 13, wherein the output settings of the content includes an output position of the content in real space, when it is determined that the first viewing environment and the second viewing environment are not identical, the output control unit causes the output unit to output information that indicates an output position of the content after the change within predetermined time after the second timing, and changes the output settings of the content after the predetermined time based on whether the rejection information of the user is acquired within the predetermined time (see include, but are not limited to, Shimy: figures 14, 19-20, paragraphs 0097, 0105, 0113, 0130-0144, 0167, 0176; Ward: col. 14, lines 40-50; Ellis: figures 31, 34, 78-82 and similar discussion in the rejection of claim 13, wherein the “changes the output settings of the content …” is read on change output settings of the content after a predetermined time/date set based on whether information of ignoring, cancelling, “no” change of user is acquired within the predetermined time is elapsed/set).  

Regarding claim 15, Korbecki in view of Kuplevakhsky discloses the information processing device according to claim 14, wherein the content includes an image (image/picture or preview/thumbnail of content), the information indicating an output position of the content after the change is different in a display mode from the content (different display mode based on different display screen size), and is a predetermined image corresponding to the content,Docket No. SP371185WO00 (PNYZ-20090-PCT) 68 when it is determined that the first viewing environment and the second viewing environment are not identical, the output control unit causes the output unit to output the predetermined image at the output position of the content after the change within the predetermined time (see include, but are not limited to, Korbecki: paragraphs 0040-0041, 0115, 0139,  Shimy: figures 2, 11-14, 19-20, paragraphs 0087-0095, 0123-0126, 0137-0140; Ward: figures 5, 10a,10b; Ellis: figures 31, 34, 78-82; Yates: figures 6-9).  

Regarding claim 16, Korbecki in view of Kuplevakhsky discloses the information processing device according to claim 9, wherein the first place and the second place are located in predetermined facility (e.g. first place and second place are located in predetermined home/facility (see similar discussion in limitation recited in lines 3-4 of claim 12, and see for example, Shimy: paragraphs 0088-0095).  

Regarding claim 17, Korbecki in view of Kuplevakhsky discloses the information processing device according to claim 16, wherein the output unit is a projecting unit that is configured to be able to change at least one of a position and an orientation based on a control by the output control unit (e.g., control unit is a projecting unit such as projection displays that is configured to be able to change at least one of a position of content on the display and the orientation based on control by the output – see include, but are not limited to, Kuplevakhsky: figures 2-3, 7 and paragraphs 0011, 0055-0056) .  

Regarding claim 18, Korbecki in view of Kuplevakhsky discloses the information processing device according to claim 16, further comprising a determining unit that determines whether the first viewing environment and the second viewing environment are identical based on the information of a user (first viewing and second viewing are identified based on information of a user based on user movement, whether the user leave a room less than predetermined time, whether it is the same user, whether the user returns to detection region, distance of the movement, etc. – see include, but are not limited to, Korbecki: paragraphs 0038, 0076, 0111; Shimy: figures 19-20, paragraphs 0088-0095, 0123-0126, 0136-0140; Kuplevakhsky: figures 3, 6).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lee et al. (US 20170185276) discloses method for electronic device to control object and electronic device.
	Kim (US 20160212465) discloses preference channel setting apparatus and method of setting the preference channel (see also figures 2a-2b, 7a-7b, 9).
	 Keller (US 9288387) discloses content display controls based on environmental factors.
	Kim et al. (US 20160057497) discloses control method of playing content and content playing apparatus performing the same.
	Zito Jr. (US 20160021412) discloses multi-media presentation system.
	Wickenkamp et al. (US 20150244747)discloses methods and systems for sharing holographic content (see also figures 5a-5b).
	Maughan (US 20150143409) discloses methods and systems for recommending media content related to a recently completed activity.
	Archibong et al. (US 20140068692) discloses sharing television and video programming through social networking.
	Hildreth (US 20090133051) discloses device access control.
	Hildreth (US 20090027337) disclose enhanced camera based input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
April 20, 2021